Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Lastova on October 19, 2021.

The application has been amended as follows: 

In claim 1, line 7, the limitation “as a first input” is hereby amended to read “at a first input”. 
In claim 1, lines 8-9, the limitation “as a further input different from the first input and independent from the fetch circuitry” is hereby amended to read “at a further input different from the first input and independent from all inputs from the fetch circuitry”.

In claim 21, line 3, the limitation “as a first input” is hereby amended to read “at a first input”.
In claim 21, lines 8-9, the limitation “as a further input to the decoding circuitry different from the first input and independent from the fetch circuitry” is hereby amended to read “at a further input to the decoding circuitry different from the first input and independent from all inputs from the fetch circuitry”.

In claim 22, line 10, the limitation “as a first input” is hereby amended to read “at a first input”. 
In claim 22, lines 11-12, the limitation “as a further input different from the first input and independent from the fetch circuitry” is hereby amended to read “at a further input different from the first input and independent from all inputs from the fetch circuitry”.

The specification is hereby amended to read: “SHARING INSTRUCTION ENCODING SPACE BETWEEN A COPROCESSOR AND AUXILIARY EXECUTION CIRCUITRY”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to disclose or render obvious the newly added limitations of the independent claims, in the context of and in combination with the respective remaining independent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182